Citation Nr: 1428853	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals, excision of head of radius with degenerative joint disease, left elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously restored the Veteran's 50 percent disability rating for his service connected residuals, excision of head of radius with degenerative joint disease in a November 2013 decision.  The Board remanded the Veteran's claim for an increased rating for residuals, excision of head of radius with degenerative joint disease.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The competent medical evidence indicates that the Veteran does not suffer from elbow ankylosis, or flail joint impairment but does have impairment of pronation consisting of motion lost beyond middle of arc.

2.  The Veteran's forearm limitation of extension is limited to less than 45 degrees, and forearm limitation of flexion is limited to 90 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent for residuals, excision of head of radius with degenerative joint disease, left elbow under assigned Diagnostic Code 5206 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5206 (2013).

2.  The criteria for a separate rating of 30 percent, but no higher, for impairment of pronation associated with residuals, excision of head of radius with degenerative joint disease, left elbow under Diagnostic Code 5213 have been met beginning January 27, 2014.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5213 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

A letter sent to the Veteran in December 2013, advised the Veteran with what information or evidence is necessary to substantiate his claim for increase as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The December 2013 VCAA letter was sent after the rating decision in March 2010.  However, the timing deficiency with the December 2013 letter was cured by the readjudication of the claim in the May 2014 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records from B.E.F. M.D., and C.E.S. M.D. are associated with the record.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Additionally, the Board observes that the November 2013 Board remand instructions stated that updated VA medical records were to be obtained, the Veteran was to be given the opportunity to identify additional private records, the Veteran should be provided with a VA examination and Social and Industrial Survey, and any issues remaining on appeal should be readjudicated.  Updated VA treatment records were sought, the Veteran was provided medical authorization forms in a December 2013 duty to assist letter, the Veteran was provided a VA examination in January 2014, and a May SSOC readjudicated the Veteran's claim.  At the January 2014 examination, the examiner was specifically instructed to discuss the potential loss of range of motion to the Veteran's left elbow based on weakened movement, fatigability or incoordination, and based on potential flare-ups, or explain why such an opinion was not feasible.  The examiner stated that he was unable to provide any additional range of motion limitation without speculation, because the Veteran was not experiencing a flare-up at the time of the examination.  The Board finds that the concerns of DeLuca have been met as the examiner indicated that it was not feasible to report additional functional loss in terms of loss of degrees of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) ("[T]he medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time.  Because DC 5201 provides for a rating solely on the basis of loss of range of motion, these determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.") (emphasis added).  The record, however, shows that the Veteran was not afforded a Social and Industrial Survey in accordance with the remand directives.  The Board finds the omission is harmless error.  A positive opinion regarding the effect of the Veteran's left elbow disability on his employability was obtained in April 2014.  
 
Pursuant to the November 2013 Board remand, in January 2014, VA provided the Veteran with an elbow and forearm examination and obtained a medical opinion addressing the extent of the Veteran's left elbow disability.   The forearm and left elbow examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran's 50 percent disability rating for residuals, excision of head of radius with degenerative joint disease, left elbow was restored effective June 1, 2010 in a November 2013 rating decision.  The Veteran seeks an increased rating through an analogous rating, as his current rating of 50 percent disabling under Diagnostic Code 5210-5206 provides the highest potential rating under the Diagnostic Code. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Limitation of flexion of the forearm is rated under Diagnostic Code 5206.  A 50 percent rating is the highest rating assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.   Under the Schedule for Rating Disabilities of the elbow and forearm, potential ratings in excess of the Veteran's current rating are potentially available under Diagnostic Code 5205 and 5209. 

Under Diagnostic Code 5205, ankylosis of the elbow in the major arm warrants a 60 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5209, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the major arm warrants a 20 percent rating and other impairment of flail joint warrants a 60 percent rating. Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

On VA examination in February 2009, the Veteran demonstrated 140 degrees of flexion, minus 15 degrees of extension, 70 degrees of supination, and 80 degrees of pronation.  In August 2009 the Veteran underwent a VA examination.  The examiner stated that the Veteran showed objective signs of pain with range of motion of the left elbow, with abnormal movement to the left elbow joint.  The examiner stated that there was no ankylosis of the joint.  Range of motion testing revealed left elbow flexion from zero to 140 degrees, without loss of motion after three repetitions.  Left forearm supination and pronation to 80 degrees, without loss of motion after three repetitions.    

In October 2010 the Veteran underwent a contract VA examination which determined that the Veteran's elbow did not suffer from ankylosis.   Range of motion testing revealed left elbow flexion to 120 degrees, extension to -20 degrees after repetitive motion, supination to 60 degrees and pronation to 80 degrees. 

Pursuant to the November 2013 Board remand instructions, the Veteran underwent a VA examination in January 2014.  The examiner reviewed the Veteran's claims folder and confirmed that the Veteran suffers from a loss of range of motion and strength, of the left arm secondary to ulnar fracture with excision of the head of the left radius.  The Veteran described the history of his injury and stated that his dominant hand is his left hand.  The Veteran stated that he does not experience flare ups to his elbow or forearm.  Range of motion testing determined that the Veteran had right elbow flexion to 145 degrees or greater, with no objective painful motion.  The Veteran's left elbow flexion exhibited 115 degrees of flexion with painful motion at 90 degrees.  The Veteran's left elbow extension was to 30 degrees.  The examiner indicated that the Veteran's left elbow had a 50 degrees valgus angulation to the radial side.  The Veteran was able to exhibit the same range of motion testing results after repetition, though the examiner deemed that the Veteran had additional limitation in range of motion after repetitive-use testing.  The examiner noted that the Veteran has left elbow/forearm weakened movement, and pain on movement.  The Veteran did not have ankylosis of the elbow, and the Veteran had impairment of left elbow pronation and supination.  The examiner stated that the Veteran's functional impact of his left elbow disability is that "the Veteran can't do any activity with the left arm.  He is left handed.  He has pain all the time in the elbow.  He cannot work with wrenches or use any twisting motions of the arm."  Finally, based on the specific questions asked in the Board remand from November 2013, regarding the examiner's opinion as to any potential limitation of motion or limited use based on flare-ups and repetitive use, the examiner stated that in assessing those questions he would have to resort to speculation because the Veteran was not experiencing a flare-up at the time of the examination.  

As discussed above, the Veteran presently receives the highest rating for his left elbow disability under Diagnostic Code 5206.  The Board still must determine whether or not the Veteran is entitled to a higher rating or separate rating under an analogous Diagnostic Code.  See Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well). 

Ankylosis or impairment to the flail joint of the left elbow is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205 and 5209.  In rating additional disabilities, the Board notes that the Veteran has at worst extension limited to 30 degrees and flexion limited to 115 degrees with painful motion beginning at 90 degrees, which do not meet the rating criteria for 50 percent ratings under Diagnostic Codes 5206 or 5207.  Rather, the Veteran's 50 percent rating was based on the Veteran exhibiting pain on range of motion from "start to end" and marked angulation at that time.  See July 2005 Rating Decision.  Thus, the current assigned rating under Diagnostic Code 5206 is advantageous to the Veteran as opposed to separate ratings under Diagnostic Codes 5206 and 5207 where the evaluations would clearly combine to be less than 50 percent.  (The Board also notes that a separate rating of 30 percent is in effect for peripheral neuropathy of the left median and ulnar nerves under Diagnostic Code 8516.)  The January 2014 examination found that the Veteran also suffered from limited supination and pronation.  The 2009, 2010, and 2014 findings show a separate compensable rating under Diagnostic Code 5213 for impairment of supination is not warranted.  The 2009, 2010, and 2014 findings, however, show a separate rating of 30 percent under Diagnostic Code 5123 for impairment of pronation (0 to 40 degrees) beginning January 27, 2014 (the date it was factually ascertainable) is warranted.  The evidence fails to show the Veteran has impairment of the radius or ulna in bad alignment or nonunion of the radius or ulnar under Diagnostic Codes 5211 and 5212 that does not overlap with Diagnostic Codes 5206, 5207, and 5213.  The functional impairment associated with the Veteran's elbow disability is painful limitation of range of motion and neuropathic pain.  The 2014 VA examination also revealed that there are no compensable findings associated with the Veteran's surgical scar such that a separate rating under Diagnostic Codes 7800-7805 is for consideration.  Thus, in sum, the Veteran is not entitled to a rating in excess of 50 percent under Diagnostic Code 5206.  He is entitled to a separate rating of 30 percent under Diagnostic Code 5213 for impairment of pronation consisting of motion lost beyond the middle of the arc subject to the Note following the diagnostic code which provides that in all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  Under Diagnostic Code 5125, loss of use of hand (major), warrants a 70 percent rating.  Thus, the evaluation assigned may be limited by the amputation rule under 38 C.F.R. § 4.68.   

In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the elbow impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left elbow disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran claims that he has difficulty gripping, holding items, moving his elbow, and has considerable pain to his left elbow; these complaints are adequately contemplated by the rating criteria under Diagnostic Codes 5205-5213.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.
 
In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, the Veteran has already established his entitlement to a TDIU, which was granted in an April 2014 rating decision.  The Veteran did not express disagreement with the effective date assigned.  No further action on the part of VA is warranted.  

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a rating in excess of 50 percent for residuals, excision of head of radius with degenerative joint disease, left elbow under Diagnostic Code 5206 is denied.

Entitlement to a separate rating of 30 percent for impairment of pronation associated with residuals, excision of head of radius with degenerative joint disease, left elbow under Diagnostic Code 5213 beginning January 27, 2014 is granted, subject to the amputation rule under 38 C.F.R. § 4.86 and the laws and regulations governing monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


